







EXHIBIT 10.1


AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


Cash Compensation1
 
Annual Director (non-chair) Retainer
$
25,000


Annual Chair Retainer
$
50,000


Board Meetings
$
0


Committee Chair Retainer
 
Audit
$
10,000


Compensation
$
10,000


Nominating
$
5,000


Committee Service Retainer
 
Audit
$
3,000


Compensation
$
3,000


Nominating
$
3,000





(1) Cash compensation is payable quarterly in advance. Directors have the option
to take Restricted Stock or Restricted Stock Units in lieu of cash compensation
at the then fair market value.


Equity Compensation (grants at time of annual meeting) 1,2
Director (non-chair)
 
Restricted Stock Units with a value of $25,000 (vesting on the earlier of the
one year anniversary of grant or the date of the next annual meeting)
Chair
 
Restricted Stock Units with a value of $50,000 (vesting on the earlier of the
one year anniversary of grant or the date of the next annual meeting)



(1) Non-employee directors who joined the Board in connection with the closing
of the merger with Advanced Photonix, Inc., will receive the full annual equity
grant on the date of the adoption of this Policy. New directors appointed to the
Board in the future other than, in connection with an annual meeting, shall
receive a pro rata amount of the annual equity grants described above, which
shall vest upon the next annual meeting.


(2) Non-employee directors with terms expiring at the 2016 and 2017 Annual
Meeting of Stockholders shall be eligible to receive such equity grants
beginning with their next reelection to the Board.



